                                                                    FILED
       Case 2:20-cr-00208-JFW Document 6 Filed
                                          CLERK, 05/27/20         Page 1 of 2 Page ID #:43
                                                 U.S. DISTRICT COURT


                                                                05/27/2020

 Memorandum                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                      DM
                                                          BY: ___________________ DEPUTY


                                                            Date:
 Subject:
                                                            May 27, 2020
 United States v. George Esparza                                                           2:20-cr-00208-SVW
                                                            From:
 To:
                                                            VERONICA DRAGALIN
 KIRY K. GRAY                                               Assistant United States Attorney
 Clerk, United States District Court                        Criminal Division
 Central District of California

The accompanying matter being filed on May 27, 2020,

                 relates to          X     does not relate to
(1) a matter pending in the Criminal Division of the USAO at any time between October 2002 and October 5, 2003, the
dates during which Jacqueline Chooljian was Chief of the Criminal Division in the USAO; (2) a matter pending in the
Major Frauds Section of the USAO at any time between October 5, 2003 and January 6, 2006, the date on which
Jacqueline Chooljian resigned her appointment in the USAO; or (3) a matter in which Jacqueline Chooljian was
personally involved or on which she was personally consulted while employed in the USAO.

                 relates to          X     does not relate to
a matter in which Patrick J. Walsh was personally involved or on which he was personally consulted while employed in
the USAO.

                 relates to          X     does not relate to
(1) a matter pending in the Riverside Branch of the USAO at any time between October 2, 2006 and April 4, 2011, the
dates spanning the date when Sheri Pym became the Chief of the Riverside Branch of the USAO and the date when she
resigned her appointment in the USAO; or (2) a matter in which Sheri Pym was personally involved or on which she
was personally consulted while employed in the USAO.

                 relates to          X     does not relate to
(1) a matter pending in the Major Frauds Section of the USAO at any time between May 8, 2009 and March 31, 2011,
the dates spanning the date when Michael Wilner became a Deputy Chief of the Major Frauds Section of the USAO and
the date when he resigned his appointment in the USAO; or (2) a matter in which Michael Wilner was personally
involved or on which he was personally consulted while employed in the USAO.

                 relates to          X     does not relate to
(1) a matter pending in the Appellate Section of the USAO at any time between February 2002 and May 2002, the time
period during which Jean Rosenbluth served as the Chief of the Appellate Section of the USAO; (2) a matter in which
Jean Rosenbluth was personally involved or on which she was personally consulted while employed in the USAO
(between October 1, 1995 and May 31, 2002 as an Assistant United States Attorney, and between August 1, 2002 and
July 31, 2008 as a Special Assistant United States Attorney); (3) a matter in which current Assistant United States
Attorney Richard Robinson is or has been personally involved, or a matter on which he has personally consulted while
employed in the USAO; or (4) a matter pending in the Major Frauds Section of the USAO between May 4, 2012 and
August 14, 2015, the time period during which Richard Robinson served as the Chief of the Major Frauds Section of the
USAO.

                 relates to          X     does not relate to
(1) a matter pending in the Major Frauds Section of the USAO at any time between December 2001 and August 20,
2013, the dates spanning the date when Alka Sagar became a Deputy Chief of the Major Frauds Section of the USAO
and the date when she resigned her appointment in the USAO; (2) a matter pending in the Major Crimes Section of the
USAO at any time between January 1991 and December 2001, the time period during which Alka Sagar served as a
    Case 2:20-cr-00208-JFW Document 6 Filed 05/27/20 Page 2 of 2 Page ID #:44

Deputy Chief of the Major Crimes Section of the USAO; or (3) a matter in which Alka Sagar was personally involved
or on which she was personally consulted while employed in the USAO.

                 relates to           X     does not relate to
(1) a matter pending in the Santa Ana branch of the USAO at any time between April 2007, to August 22, 2013, the
dates spanning the date when Douglas McCormick became a Deputy Chief of Santa Ana Branch of the USAO and the
date when he resigned his appointment in the USAO; or (2) a matter in which Douglas McCormick was personally
involved or on which he was personally consulted while employed in the USAO.

                 relates to           X     does not relate to
(1) a matter pending in the General Crimes Section of the USAO at any time between January 12, 2012, and April 30,
2015, the dates spanning the date when Rozella Oliver became a Deputy Chief of the General Crimes Section of the
USAO, and subsequently, Chief of the General Crimes Section of the USAO, and the date when she resigned her
appointment in the USAO; or (2) a matter in which Rozella Oliver was personally involved or on which she was
personally consulted while employed in the USAO; or (3) a matter in which former Assistant United States Attorney
Evan Davis is or has been personally involved, or a matter on which he has personally consulted while employed in the
USAO.

                 relates to           X     does not relate to
a matter in which Gail J. Standish was personally involved or on which she was personally consulted while employed in
the USAO (from May 1997 to April 2001).

                 relates to           X     does not relate to
a matter in which Steve Kim was personally involved or on which he was personally consulted while employed in the
USAO (from September 2003 to November 2007).

                 relates to           X     does not relate to
a matter in which John Early was personally involved or on which he was personally consulted while employed in the
USAO (from June 1999 to January 2005).

                 relates to           X     does not relate to
a matter in which Shashi H. Kewalramani was personally involved or on which he was personally consulted while
employed in the USAO (from April 2008 to January 2011).

          X      relates to                 does not relate to
(1) a matter pending in the Violent Crimes Section of the USAO at any time between 1998 and 2002 or 2004 and 2007,
the time period during which Patricia Donahue served as the Deputy Chief and then Chief of that section; (2) a matter
pending in the General Crimes Section of the USAO at any time between 2002 and 2003, the time period during which
Patricia Donahue served as the Chief of that section; (3) a matter pending in the National Security Division of the
USAO at any time between 2015 and 2016, the time period during which Patricia Donahue served as the Chief of that
Division; (4) any matter in which any AUSA consulted with Patricia Donahue between 2007 and 2015, or between 2017
and 2018, the time period during which she served as a Special Litigation Counsel; (5) any matter in which any AUSA
consulted directly with Patricia Donahue between April 2018 and April 2020, the time period during which she served
as Chief of Trials, Integrity, and Professionalism; or (6) a matter in which Patricia Donahue was personally involved or
on which she was personally consulted while employed in the USAO (between March 1991 and April 2020).




                                                                 VERONICA DRAGALIN
                                                                 Assistant United States Attorney




                                                           2
